IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TERVAUGHN C. STURGIS,                       §
                                                §
          Defendant Below,                      §   No. 600, 2018
          Appellant,                            §
                                                §   Court Below—Superior Court
          v.                                    §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §   Cr. ID No. 0304014538 (N)
                                                §
          Plaintiff Below,                      §
          Appellee.                             §

                                 Submitted: December 21, 2018
                                 Decided: January 30, 2019

Before STRINE, Chief Justice; VALIHURA, and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the Superior Court’s

order, dated November 19, 2018, adopting the Commissioner’s report and

recommendations, dated August 20, 2018,1 and denying the appellant’s motion for

postconviction relief should be affirmed.2 The appellant has expressly waived all of

the claims he raised in the Superior Court, except for his claim that defects in his

indictment meant he was illegally sentenced under Superior Court Criminal Rule

35(a). As the Superior Court correctly recognized, the appellant’s challenges to his



1
    State v. Sturgis, 2018 WL 4002245 (Del. Super. Ct. Aug. 20, 2018).
2
    State v. Sturgis, 2018 WL 6046759 (Del. Super. Ct. Nov. 19, 2018).
indictment are outside the limited scope of Rule 35(a).3 The Superior Court did not

err in denying the appellant’s motion.

       NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Karen L. Valihura
                                            Justice




3
  Sturgis, 2018 WL 6046759, at *4 (“Under Rule 35(a), the ‘narrow function’ is to correct illegal
sentences, ‘not to re-examine errors at the trial or other proceedings prior to the imposition of
sentence.’”) (quoting Hill v. United States, 368 U.S. 424, 430 (1962)). See also Brittingham v.
State, 705 A.2d 577, 578 (Del. 1998).

                                               2